DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on patent application 15956379, attorney docket D149485-US. Application is assigned an effective filing date of 4/8/2018 based on application filing date, and applicant is Intel Corp.  Subsequent to the office action issued 8/16/2021, applicant has amended claims 1, 2, 4, 5, 7, 8, 9 10, 12, 14 and 17, cancelled claims 3, 6, 11, 15, 18 and 23-25 and added claims 26-33.  Claims 1, 2, 4, 5, 7-10, 12-14, 16, 17, 19-22, and 26-33 are pending and are considered below. 

Response to Arguments
Applicant has incorporated the limitation from claim 10 into the independent claims, rendering the application in condition for allowance. New claim 31 incorporates the novel feature identified from claim 16.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-10, 12-14, 16, 17, 19-22, and 26-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claims 1 and 12,
The prior art does not teach or make obvious a bridge via used as a connection between a bit line and an interconnect conductor. 

As for claim 31,
The prior are does not teach or make obvious not teach that each of the plurality of bitlines is coupled to a different one of a plurality of metal interconnects outside of the memory array.  
Dependent claims carry the novel feature of the parent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN A BODNAR/Examiner, Art Unit 2893